815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry HUNTER, Plaintiff-Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver,Defendant-Appellee.
No. 85-5761.
United States Court of Appeals, Sixth Circuit.
March 2, 1987.

Before ENGEL and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Appellant Hunter appeals the district court's dismissal of his action for indemnity against the Federal Deposit insurance Corporation (FDIC) in its capacity as receiver for two failed banks in Tennessee.  That action was dismissed by the district court based on lack of subject matter jurisdiction under 12 U.S.C. Sec. 1819.  That section provides exclusive state court jurisdiction over suits against FDIC as a receiver that involve only the rights or obligations of depositors, creditors, and stockholders under state law.


2
After the appeal was perfected, defendant filed in this court a motion to dismiss his appeal "without prejudice."    Since the appellant did not agree to dismissal without the quoted language included and since the appellee did not agree to dismissal with that language included, the court is of the opinion that the motion should be and it is hereby DENIED.


3
Upon consideration, the court is further of the opinion that the trial court did not err in its determination that it lacked subject matter jurisdiction over the claim against the FDIC as receiver.  See 12 U.S.C. Sec. 1819;  In re F & T Contractors, Inc., 718 F.2d 171 (6th Cir.1983);  and First Tennessee Bank v. FDIC, No. CIV-3-84-135 (E.D.Tenn. April 16, 1985).  The judgment of the district court is therefore AFFIRMED.